Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 8/27/14 and the Examiner’s amendment of 1/7/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the examiner’s amendment noted below was given in a telephone interview with Applicant’s Representative, Thomas Froats, on 1/7/22.

	Please amend claim 7 by replacing the language of, 
“The method of claim 5”
		With the following language:
“The method of claim 1”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-7176.  The examiner can normally be reached on Mon-Thurs 7:00 am to 5:30 pm EST.

3.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        January 7, 2022